Danhof, P. J.
This case arose out of an automobile accident which occurred on January 26, 1969. Defendant Williams was apparently the owner of the auto driven by defendant Stevens. Plaintiff, a minor at the time of the accident, was injured in the rear-end collison. The named defendants were uninsured, and the Secretary of State intervened as a party defendant pursuant to § 5 of the Motor Vehicle Accident Claims Act. MCLA 257.1105; MSA 9.2805.
Notice of intent to claim was given on May 22, 1969, pursuant to MCLA 257.1106; MSA 9.2806 as amended. Notice of claim was received within the six-month period set forth in MCLA 257.1118; MSA 9.2818. However, suit was not commenced until March 7, 1972, more than three years after the cause of action accrued. MCLA 257.1128; MSA 9.2828.
The trial court granted the Secretary of State’s motion for accelerated judgment on the ground that the three-year limitation period had run, and thus plaintiff’s cause was barred. Plaintiff appeals.
Plaintiff contends that his minority saved his cause of action under the Motor Vehicle Accident Claims Act, by virtue of a "savings provision” in MCLA 600.5851(1); MSA 27A.5851(1) which pro*423vides for a one-year grace period for those formally under a legal disability.
This precise issue was decided contrary to plaintiff’s position in Lambert v Calhoun, 48 Mich App 506; 210 NW2d 796 (1973). We adopt the majority opinion of Lambert.
Affirmed, costs to the intervening defendant.
Fitzgerald, J., concurred.